  8:19-cv-00342-BCB-SMB Doc # 69 Filed: 12/17/20 Page 1 of 1 - Page ID # 270




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


A. W.,
                        Plaintiff,
         v.                                                             8:19-CV-342


NEBRASKA MEDICAL CENTER, a Nebraska                                     JUDGMENT
non-profit corporation; and M.D. MARK
DIETRICH,
                        Defendants.


       This matter is before the Court on the parties’ Joint Motion to Dismiss with Prejudice.

Filing 68. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with

prejudice, each party to bear its own fees and costs.

       Dated this 17th day of December, 2020.
                                                        BY THE COURT:



                                                        _____________________
                                                        Brian C. Buescher
                                                        United States District Judge




                                                 1
